Citation Nr: 0527232	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  02-14 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 13, 2001 
for the grant of service connection for right foot idiopathic 
neuropathy.

2.  Entitlement to an effective date prior to June 13, 2001 
for the grant of service connection for a right leg scar.

3.  Whether there was clear and unmistakable error (CUE) in 
the December 19, 1980 rating that granted service connection 
and assigned a noncompensable rating, and the October 6, 1994 
rating that denied a compensable rating, for left ring finger 
tendon rupture residuals.

4.  Entitlement to an effective date prior to June 13, 2001 
for the grant of a            10 percent rating for left ring 
finger tendon rupture residuals.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1974 to April 1980.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2001 rating action that granted a 10 percent 
rating for left ring finger tendon rupture residuals and 
service connection for right foot idiopathic neuropathy and a 
right leg scar, each effective June 13, 2001.  The veteran 
filed a Notice of Disagreement (NOD) with the effective date 
of the grants in February 2002, and the RO issued a Statement 
of the Case (SOC) in September 2002.  The veteran filed a 
Substantive Appeal in October 2002.

In September 2003, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In March 2004, the Board remanded these matters to the RO for 
further action, to includeadjudication of the inextricably-
intertwined matter of CUE in the December 1980 and October 
1994 rating actions with respect to a claim for an earlier 
effective date (EED) of an increased rating.  By rating 
action of December 2004, the RO denied CUE in the December 
1980 and October 1994 rating actions.  The RO issued a 
Supplemental SOC (SSOC) in December 2004, and the veteran 
filed a Substantive Appeal on the CUE issue in February 2005.

As reflected in the title page of this decision, while the 
Board is considering the CUE claim in connection with the 
claim for an EED for the grant of a 10 percent rating for 
left ring finger tendon rupture residuals, as indicated 
below, that issue is listed separately, and a separate 
Finding of Fact, Conclusion of Law and Order are provided 
with respect to that issue. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  On June 13, 2001, the RO received the veteran's claims 
for a compensable rating for left ring finger tendon rupture 
residuals, and service connection for right foot idiopathic 
neuropathy and a right leg scar.  

3.  By rating action of December 2001, the RO granted a 10 
percent rating for left ring finger tendon rupture residuals, 
and service connection for right foot idiopathic neuropathy 
and a right leg scar, each effective June 13, 2001.
 
4.  By rating action of December 19, 1980, the RO granted 
service connection and assigned a noncompensable rating for 
left ring finger tendon rupture residuals for that disability 
from April 22, 1980; the veteran did not file a NOD with the 
assigned rating.

5.  By rating action of October 6, 1994, the RO denied a 
compensable rating for left ring finger tendon rupture 
residuals; the veteran did not file a NOD with that 
determination.

6.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in December 1980 or October 1994, or that the RO ignored 
or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time, and that, but for 
any such alleged error, the outcome of the decision would 
have been different.

7.  At the time of the December 2001 rating action, there was 
no pending claim for a compensable rating for left ring 
finger tendon rupture residuals or for service connection for 
right foot idiopathic neuropathy or a right leg scar filed 
prior to June 13, 2001 pursuant to which the benefits awarded 
could have been granted.

8.  By rating action of December 2001, the RO granted a 10 
percent rating for left ring finger tendon rupture residuals 
effective June 13, 2001, the date of the veteran's claim for 
that disability, based on clinical findings on November 2001 
VA examination first showing limitation of flexion of the 
proximal interphalangeal joint.


CONCLUSIONS OF LAW

1.  The claim for an effective date prior to June 13, 2001 
for the grant of service connection for right foot idiopathic 
neuropathy is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2005).

2.  The claim for an effective date prior to June 13, 2001 
for the grant of service connection for a right leg scar is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2005).

3.  The December 19, 1980 rating action that assigned an 
initial noncompensable rating and the October 6, 1994 rating 
action that denied a compensable rating for left ring finger 
tendon rupture residuals were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) and Part 4, including § 4.71a, Diagnostic Codes 
5227-5155 (2005 and as in effect prior to August 26, 2002) .

4.  The claim for an effective date prior to June 13, 2001 
for the grant of a             10 percent rating for left 
ring finger tendon rupture residuals is without legal merit.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.156, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Pertinent to the underlying claims for earlier effective 
dates, the veteran and his representative have been notified 
of the reasons for the denial of the claims, and afforded an 
opportunity to present evidence and argument in connection 
with them.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  
Moreover, as will be explained below, the claims for an 
earlier effective date on appeal lack legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

As regards the claim of CUE, given the parameters of the law 
surrounding CUE claims, the Board notes that the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, either in Board decisions (see Livesay 
v. Principi, 15 Vet. App. 165 (2001)), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  As noted 
in Livesay, CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A 
claim based on CUE is fundamentally different from any other 
kind of action in the VA adjudicative process.  A litigant 
alleging CUE is not pursuing a claim for benefits, but rather 
is collaterally attacking a final decision.  Livesay, 15 Vet. 
App. at 178-179.  Moreover, that litigant has the burden of 
establishing such error on the basis of the evidence then of 
record.  Id.  
 
II.  Analysis

A.  An Effective Date Prior to June 13, 2001 for the Grants 
of Service Connection for Right Foot Idiopathic Neuropathy 
and a Right Leg Scar

Under the applicable criteria, generally, the effective date 
for an award based on, inter alia, an original claim or a 
claim reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application for that disability.  
38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation therefrom; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R.                   § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

In this case, the RO granted service connection for right 
foot idiopathic neuropathy and a right leg scar, effective 
June 13. 2001, the date of receipt of the veteran's claim for 
service connection.  The veteran has requested a grant of 
service connection for those disabilities from April 22, 
1980, the day following separation from service.  However, 
the Board finds that there is no legal basis to assign an 
effective date for such award at any time prior to June 13, 
2001.  At the time of the grant of service connection, there 
was no pending claim filed prior to June 13, 2001 pursuant to 
which the benefits awarded could have been granted.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for right foot idiopathic neuropathy and a right 
leg scar on June 13, 2001.  During the period from April 1980 
to June 12, 2001, the record contains no statement or 
communication from the veteran or his representative that 
constitutes a claim, or reflects an intent to apply, for 
service connection for right foot idiopathic neuropathy or a 
right leg scar that identifies any such issue as a benefit 
sought.

The RO received the veteran's initial claims for service 
connection for right foot idiopathic neuropathy and a right 
leg scar on June 13, 2001, and, by rating action of December 
2001 the RO granted service connection for that disability.  
for that disability.  Further, neither the veteran nor his 
representative has identified, and the record does not 
otherwise reflect, any claim pending prior to June 13, 2001 
pursuant to which service connection for right foot 
idiopathic neuropathy and a right leg scar could have been 
granted.  

The Board also points out that, while the VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  In this case, the first 
document that can be construed as a claim for the benefits 
sought was filed on June 13, 2001.  

Accordingly, on these facts, June 13, 2001 is the earliest 
possible effective date for the grants of service connection 
for right foot idiopathic neuropathy and a right leg scar.  
The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by it.  As, on 
these facts, no effective date for the grants of service 
connection earlier than June 13, 2001 is assignable, the 
claims for an earlier effective date for such grants must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matters on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

B.  An Effective Date Prior to June 13, 2001 for the Grant of 
a 10 Percent Rating for Left Ring Finger Tendon Rupture 
Residuals, to include on the Basis of CUE

1.  CUE

The basic facts in this case are not in dispute.  The record 
reflects that the veteran did not appeal the December 1980 
rating action that granted service connection and assigned a 
noncompensable rating for left ring finger tendon rupture 
residuals from April 22, 1980.  He next filed a claim for 
increase in December 1985, but did not respond to the RO's 
letter later that month requesting additional information and 
evidence from him.  He next filed a claim for increase in 
July 1993, but again failed to respond to the RO's August 
1993 letter requesting additional information and evidence 
from him, as a result of which the RO notified him of the 
denial of his claim by letter of November 1993.  As noted 
above, the veteran did not appeal the October 1994 rating 
action that denied a compensable rating for left ring finger 
tendon rupture residuals.  

Under the applicable criteria, the governing legal authority 
grants a period of one year from the date of the notice of 
the result of the initial determination for initiating an 
appeal by filing a NOD; otherwise, that determination becomes 
final and is not subject to revision on the same factual 
basis, in the absence of a finding of CUE.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).  
    
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a 3-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that test.  "...CUE is a very specific and 
rare kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error....  If a claimant-appellant wishes to 
reasonably raise CUE there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error ... that, if true, would be CUE on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."

Under Diagnostic Code (DC) 5227 (as in effect prior to August 
26, 2002), favorable or unfavorable ankylosis of a ring 
finger warranted a noncompensable rating.  Ankylosis is 
considered to be favorable when it does not prevent flexion 
of the tip of the finger to within 2 inches (5.1 centimeters) 
of the median transverse fold of the palm.  It is unfavorable 
when it precludes such motion.  Extremely unfavorable 
ankylosis will be rated as amputation under DC 5155.  
Ankylosis is considered to be extremely unfavorable when all 
of the joints of the finger are in extension or in extreme 
flexion, or when there is rotation and angulation of the 
bones.

Under DC 5155 (as in effect prior to August 26, 2002), a 10 
percent rating was warranted for amputation of a ring finger 
if the point of amputation is at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.   

After a review of the record, the Board concludes that the 
unappealed December 1980 rating action that initially granted 
service connection and assigned a noncompensable rating for 
left ring finger tendon rupture residuals, and the unappealed 
October 1994 rating action that denied a compensable rating 
for that disability were not clearly and unmistakably 
erroneous.

After a review of the evidence in the file at the time of the 
1980 and 1994 rating actions, the Board concludes that the 
record presented a plausible basis for the assignment of a 
noncompensable rating on each occasion.  

At the time of the 1980 rating action, that evidence 
essentially consisted of the report of a July 1980 VA 
examination report that showed that the veteran could not 
flex the terminal phalanx of the left ring finger on making a 
grip, but he could flex it with the other hand.  There was no 
suggestion of Dupuytren's contracture.  Moreover, 
electromyographic and nerve conduction studies were normal, 
with no evidence of ulnar, median, or anterior interosseous 
nerve injury.  As a result, a noncompensable rating only was 
warranted under DCs 5227-5155.  The Board further notes that 
the latter findings were uncontradicted by any medical 
evidence to the contrary showing that a compensable rating of 
any kind was warranted.  

Pertinent to the 1994 rating action, that evidence 
essentially consisted of an April 1994 VA outpatient 
examination report that showed that there was no terminal 
flexion of the veteran's left ring finger.  As a result, a 
noncompensable rating only was warranted under DCs 5227-5155.  
The Board again notes that the latter findings were 
uncontradicted by any medical evidence to the contrary 
showing that a compensable rating of any kind was warranted.  

In view of the foregoing, the Board finds that the December 
1980 rating action that initially granted  service connection 
and assigned a noncompensable rating for left ring finger 
tendon rupture residuals, and the unappealed October 1994 
rating action that denied a a compensable rating for that 
condition were supported by the evidence and consistent with 
the extant legal authority; hence, such actions represented 
reasonable exercises of rating judgment.  

In short, the veteran simply has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO in December 1980 and October 1994, or that 
the RO ignored or incorrectly applied the applicable 
statutory and regulatory provisions extant at the time, and 
that, but for any such alleged error, the outcome of the 
decision would have been different.    

2.	Earlier Effective Date

Generally, the the effective date for an award based on, 
inter alia, a claim for increase shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Specific to claims for increase, the effective date 
may the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, it shall be the date of receipt of the claim.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

In this case, by rating action of December 2001, the RO 
granted a 10 percent rating for left ring finger tendon 
rupture residuals, effective June 13, 2001-the date of 
receipt of the veteran's claim for increase.  The veteran has 
requested a compensable rating for that disability from April 
22, 1980, the day following separation from service.  
However, the Board finds that there is no legal basis to 
assign an effective date for such award at any time prior to 
June 13, 2001.  At the time of the grant of a 10 percent 
rating, there was no pending claim filed prior to June 13, 
2001 pursuant to which the benefits awarded could have been 
granted.

As indicated above, the basic facts in this case are not in 
dispute.  The record reflects that the veteran did not appeal 
the December 1980 rating action that granted service 
connection for left ring finger tendon rupture residuals and 
assigned a noncompensable rating for that disability from 
April 22, 1980.  He next filed a claim for increase in 
December 1985, but did not respond to the RO's letter 
subsequently that month requesting additional information and 
evidence from him.  He next filed a claim for increase in 
July 1993, but again failed to respond to the RO's August 
1993 letter requesting additional information and evidence 
from him, as a result of which the RO notified him of the 
denial of his claim by letter of November 1993.  As noted 
above, the veteran did not appeal the October 1994 rating 
action that denied a compensable rating for left ring finger 
tendon rupture residuals.  

Further, also as ndicated above, the Board has concluded that 
there was no CUE in the December 1980 and October 1994 rating 
actions.  As such, those decisions are final, and an 
effective date for the assignment of a compensable rating 
prior to October 6, 1994 is legally precluded.

The veteran next filed a claim for increase for his left ring 
finger tendon rupture residuals on June 13, 2001.  During the 
period between October 6, 1994 and  June 12, 2001, the record 
contains no statement or communication from the veteran or 
his representative that constitutes a claim for increase for 
left ring finger tendon rupture residuals or otherwise 
identifies any such issue as a benefit sought.

Further, there is no evidence during the one year prior to 
June 12, 2001 from which it is factually ascertainable that 
an increase in disability had occurred.  Rather, in this 
case, the RO  RO subsequently granted a 10 percent rating for 
left ring finger tendon rupture residuals effective June 13, 
2001, the date of the claim for increase, on the clinical 
findings on a November 2001 VA examination report showing 0 
degrees of motion at the left ring finger distal 
interphalangeal joint and motion from -5 to 30 degrees at the 
proximal interphalangeal joint.  The examiner noted that, on 
making a fist, the veteran could not bring the ring finger 
down anywhere near to making a fist.  The record does not 
reflect, and neither the veteran nor his representative has 
identified, any clinical findings or examination reports 
prior to the November 2001 VA examination showing the 
required symptomatology pursuant to which a 10 percent rating 
for left ring finger tendon rupture residuals could have been 
granted, i.e., limitation of motion of any ring finger joint 
in addition to the distal interphalangeal joint.  

Accordingly, on these facts, June 13, 2001 is the earliest 
possible effective date for the grant of a 10 percent rating 
for left ring finger tendon rupture residuals.  The pertinent 
legal authority governing effective dates is clear and 
specific, and the Board is bound by it.  As, on these facts, 
no effective date for the grant of a            10 percent 
rating for left ring finger tendon rupture residuals earlier 
than June 13, 2001 is assignable, the claim for an earlier 
effective date for such grant must be denied.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date prior to June 13, 2001 for the grant of 
service connection for right foot idiopathic neuropathy is 
denied.

An effective date prior to June 13, 2001 for the grant of 
service connection for a right leg scar is denied.

The claim of CUE in the December 19, 1980 rating action that 
granted service connection and assigned an initial  
noncompensable rating, and the October 6, 1994 rating action 
that denied a compensable rating, for left ring finger tendon 
rupture residuals, is denied. 

An effective date prior to June 13, 2001 for the grant of a 
10 percent rating for left ring finger tendon rupture 
residuals is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


